Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims lack appropriate antecedent basis for the following:

Claim 1, lines 8-9:
“respective pairs of the flux tunable elements”?

Claim 11, lines 7-8:
“respective pairs of the flux tunable elements”?

Claim 17, lines 15-16, “respective pairs of the SQUIDs”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


l.          Claim 1, 2 and 5(as best understood)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitaev (NPL, Cornell Univ Library 09-19-2006, Applicant cite) in view of De (Thesis, Univ of Leeds 2014) and Gu et al(NPL, Physics Reports, vol. 718-719, pp. 1-102, 11-30-2017)
The NPL reference to A Kitaev discloses  a tunable current mirror qubit, see figure 2 below, where a plurality of flux tunable elements(shown in rectangle section of the loop, a 1st portion of the flux tunable elements being configured; note the current in the 2 chains as the current (flow) in opposite direction will have a (1st portion flux) and a magnetic flux shown(2nd input flux) will allow for control of mode of the tunable elements, that is from a microwave excited state(for qubit/quantum state manipulation) and noise protected  mode that allows for storage of such a state, hence the name protected qubit.
Re claim 5, the mobious loop is shown in the figure 2.

    PNG
    media_image1.png
    430
    792
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    344
    498
    media_image2.png
    Greyscale


Figure 1 showing the details of the current mirror and cooper pair elements with capacitive interconnection.

The reference by Kitaev does not show explicit cooper pair exciton(hole) but this is a standard model of current as the De reference figure shows below(page 101 of Thesis)

    PNG
    media_image3.png
    299
    669
    media_image3.png
    Greyscale

Lastly, with respect to the flux control and SQUID element  configuration(respective pairs), the reference to Gu et al, see figure below, shows such an implementation with cooper pair box/SQUID config and current and flux bias  control.

Re claim: 2
The references above do not highlight the cooper pair configuration and SQUID nomenclature, per se, with the flux control. This is highlighted below w/respective pairs of JJ’s.

    PNG
    media_image4.png
    170
    740
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    275
    699
    media_image5.png
    Greyscale


In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized  that the Kitaev refence provides a basis for understanding the current mirror qubit  and mobius loop config. The particular physics involved with regards the excitons and SQUID config have been highlighted with the De reference figure and Gu et al SQUID cooper pair box. These elements together allow for the excited state and noise protected states during the manipulation and storage of information.
Allowable Subject Matter
Claims 3,4, 6-10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849